TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 15, 2015



                                      NO. 03-13-00855-CV


                                   Kenneth Lobell, Appellant

                                                 v.

                                Capital Transport, LLC, Appellee




        APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on December 4, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.